

117 SRES 251 IS: Expressing the sense of the Senate on future international arms control agreements.
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 251IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Daines submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate on future international arms control agreements.Whereas the United States and the former Soviet Union signed the Intermediate-Range Nuclear Forces Treaty (commonly referred to as the INF Treaty), which entered into force on June 1, 1988, for the purposes of strengthening international peace and security and avoiding the devastating consequences of nuclear war;Whereas the INF Treaty required the United States and the former Soviet Union, the 2 dominant world powers at the time, to eliminate their ground-launched ballistic and cruise missiles with ranges of between 500 and 5,500 kilometers (between 300 and 3,400 miles) by an implementation deadline of June 1, 1991;Whereas, by that deadline, both countries destroyed a total of 2,692 short- and intermediate-range missiles, with the former Soviet Union destroying 1,846 such missiles and the United States destroying 846 such missiles; Whereas the United States upheld the terms of the INF Treaty for more than 3 decades;Whereas the Russian Federation violated the terms of the INF Treaty by developing, producing, and testing the SSC–8/9M729, a ground-launched cruise missile (GLCM) with a range of 2,500 kilometers;Whereas, in December 2019, the United States withdrew from the INF Treaty upon finding the Russian Federation in material breach of the treaty, with the North Atlantic Treaty Organization concurring in the finding; and Whereas, during the period in which the INF Treaty was in effect, the People’s Republic of China developed, produced, and tested an arsenal of an estimated 200 intermediate-range, 150 medium-range, 250 short-range, and 54 ground-launched ballistic missiles: Now, therefore, be itThat it is the sense of the Senate that any international arms control agreement entered into by the United States that limits the number of allowable nuclear-capable missiles must—(1)be subject to the advice and consent of the Senate; and(2)include the Russian Federation and the People’s Republic of China. 